DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “two light sources” in line 3 and then again recites “two light source” in line 6.  It is unclear if the second instance of “two light sources” is the same as or different than the first instance of “two light sources” in line 2.
	Claims 2-11 are rejected for the same reasons as applied to claim 1 above due to claim dependency. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosen et al. (US 2020/0215214 A1) (hereafter “Rosen”).
	Regarding claim 1, Rosen discloses a lighting device (20) (figure 2B) that comprises: a light head (lamp housing 26); two light sources comprising a first light source (UVC lamp 28) and a second light source (visible light source such as a white LED); a safeguard mechanism (switch or eye sensor – para [0020],  [0026], [0027]); wherein, in operation: the light head (26) houses two light sources (UVC lamp and visible light source), the first light source emits an ultraviolet (UV) light (<400nm) as a germicidal illumination (lamp 28 emits UVC light), the second light source emits a visible light (>400nm) as a general lighting, wherein, the lighting device (20) has a first operation mode and a second operation mode, such that: the first operation mode is a general lighting mode in which the second light source is on, the second operation mode is a germicidal lighting mode in which the first light source is on, and the safeguard mechanism prevents the first light source in the germicidal lighting mode from turning on to avoid causing accidental human exposure to the UV light from the first light source (see para [0019]-[0027].
	Regarding claim 2, Rosen discloses wherein the safeguard mechanism comprises a pressable switch, and wherein the first light (UVC lamp 28) source turns on responsive to the switch being pressed continuously (see para [0020], [0027]).
Regarding claim 3, Rosen discloses wherein the safeguard mechanism comprises a motion sensor (eye detection sensor – para [0026]), and wherein the motion sensor shuts off the first light source (28) in the germicidal lighting mode upon motion detection in a surrounding area of the lighting device (see para [0026]).  
Regarding claim 4, Rosen discloses wherein the safeguard mechanism comprises a timer, and wherein the timer sets an on-time duration of the first light source in the germicidal lighting mode (see para [0024] – timer controls duration of operation of UV light).
Regarding claim 5, Rosen further discloses an indicator light (such as an LED), wherein the indicator light indicates an on/off status of the first light source (28) (LED connected to timer for indicating operation of UV light source – se para [0024].
Regarding claim 6, Rosen discloses wherein the first light source (28) comprises UV light emitting diodes (LEDs), and wherein the second light source comprises white light LEDs (see para [0022]-[0023], [0027]-[0028], [0033]).
Regarding claim 9, Rosen discloses wherein the light head (26) is of an elongated shape (see figure 2B), and wherein the first and the second light sources are of an elongated shape (see para [0022]; light source can take any shape and figure 2B shows UV light source 28 that is elongated).
	Regarding claim 10, Rosen discloses an upholder (base 22), wherein: one end of the upholder connects to the light head (26) (see figure 2B), and the upholder supports a weight of the light head.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen as applied to claim 1 above, and further in view of Lin et al. (US 2018/0055959 A1) (hereafter “Lin”). 
	Rosen is set forth above with regards to claim 1 above but only appears to discloses a single LED that emits UVC light.  Lin teaches a variety of wavelengths of UV LED’s can be used for disinfection purposes.  Specifically, Lin discloses a disinfection system that uses multiple UV LED’s that emit light in the wavelengths of UVA, UVB, and UVC (see para [0025]-[0026], [0031]).  The use of a variety of wavelengths (UVA, UVB, and UVC) provides a more effective and efficient sanitization of a structure since different wavelengths are required to kill different types of microbes (para [0033]-[0036]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Rosen and add additional UV LED’s to the first light source, such as a third light source comprising ultraviolet A (UVA) light emitting diodes (LEDs) that emit a light in a wavelength range of 315nm - 400nm and a fourth light source comprising UVC LEDs that emit a light in a wavelength range of 100nm - 280nm, as taught by Lin, in order to provide effective and efficient UV radiation that is targeted to kill specific types of microbes.   

6.	Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen as applied to claim 10 above, and further in view of Rock (US 2014/0127077 A1).
	Rosen is set forth above with regards to claim 10, and further discloses that the base (22) and top (24) can take the shape of a flexible/bendable/conformable structure (see para [0028]) but is silent to a specific mechanical structure.  
	Rock discloses a portable adjustable UV light emitting lamp that includes a flexible arm (420) for positioning a UV light source (410) in a desired location (see figure 3; para [0088]) or a UV light source having a base (330) connected to an adjustable arm (320) for positioning the UV light source as desired (see para [0084]; figure 2).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Rosen and use the flexible adjustable mechanical structures disclosed by Rock for providing a device that enables the light head to be positioned in a desired location for disinfection of a surface.  The combination results in a light head that can be positioned within 30cm of a surface illuminated by the lighting device to enable more effective germicidal cleaning that otherwise.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799